Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered August 14, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The only rational inference that may be drawn from the evidence is that defendant handed drugs to the codefendant for the codefendant’s immediate sale to the undercover officer.
Defendant’s challenges to the prosecutor’s summation are unpreserved for appellate review and we decline to review them in the interest of justice. Were we to review them, we would find that the comments were appropriate responses to comments made by the defense during summation (People v Galloway, 54 NY2d 396). Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ.